Title: To Benjamin Franklin from Thomas Sim Lee, 4 January 1780
From: Lee, Thomas Sim
To: Franklin, Benjamin


  Sir
Maryland In Council Annapolis 4th. January 1780.
You will perceive by the enclosed Act that the General Assembly of this State have invested you with authority to appoint one of the five Gentlemen nominated therein Trustee for the purpose of carrying the same into execution in case the Trustees heretofore appointed by the province of Maryland should neglect or refuse to act.
We request your Excellency to transmit a Copy of the Act to Messrs. Russell Grove and Hanbury Trustees appointed by the old Government and desire their immediate Answer whether they will transact the Business, sell out the Stock, accept and pay the Bills drawn in pursuance of the Act; if they will execute the Trust We would have them directed to sell out the Stock immediately and place the Money in the Hands of some capital Banker in Amsterdam or Paris subject to their draughts in case Bills should be drawn on them. If the Trustees decline acting We desire you would send the Trustee appointed by your Excellency a Copy of the Act with similar Directions to those above.
As the Proceedings of the General Assembly of this State relative to British Property may reach your Excellency as soon as this Letter We think it necessary that you should be precisely informed on this Subject to prevent misrepresentation and to obviate any difficulties that may occur in the transaction of this Business.
The House of Delegates during their last Sessions proposed a Bill for the Seizure and Confiscation of all British Property to the Use of the State except Debts due from the Inhabitants of this State to the Subjects of the King of Great Britain, this Bill was rejected by the Senate not because they were against the Exception but because they deemed a seizure and Confiscation of british Property at this Time improper: so that british Property here continues in the state it ever was.
We have only to solicit so much of your time and attention to this Matter as will be necessary to preserve the Property of this State.
We have the Honor to be with the most perfect Respect Your Excellency’s most obedient and most humble Servants
Tho. Sim Lee
His Excy. Benja Franklin Esqr.(Duplicate)
 Notation: Thos. T. Lee Jany 4 1780